EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 5 recited the limitations “retrieve the prescribed medication” in line 2.
Amend the limitations to read --retrieve a prescribed medication--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A system for filling a medical prescription, comprising:
a central prescription handling engine comprising a server and a database, the central prescription handling engine in communication with a computing device via a network and configured to receive prescription data corresponding to the medical prescription, the central prescription handling engine configured to selectively route the prescription data received at the central prescription handling engine to a given pharmacy interface among a plurality of pharmacy interfaces and to selectively route scheduling data received at the given pharmacy interface for being communicated to the computing device, the central prescription handling engine further configured to communicate available pharmacy information data based on a given criterion to the computing device, wherein the central prescription handling engine is in communication with a load balancer configured to perform load balancing algorithms and the available pharmacy information data is based on at least an output of the load balancer, and the central prescription handling engine further configured to receive a selection of a given pharmacy based on the available pharmacy information data, the selection provided via the computing device; and
the given pharmacy interface in communication with the central prescription handling engine, the given pharmacy interface configured to receive the prescription data from the central prescription handling engine and communicate to the central 
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


The claim 9 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A non-transitory computer-readable medium for filling a medical prescription, the computer- readable medium comprising computer-executable instructions for: receiving, at a central prescription handling engine, prescription data corresponding to the medical prescription listing a prescribed medication, the central prescription handling engine configured to selectively route the prescription data received at the central prescription handling engine to a given pharmacy interface among a plurality of pharmacy interfaces and to selectively route scheduling data received at the given pharmacy interface for communication to a computing device; transmitting the prescription data from the central prescription handling engine to the given pharmacy interface; receiving, at the given pharmacy interface, the scheduling data corresponding to the prescription data; transmitting the scheduling data from the given pharmacy interface to the central prescription handling engine; communicating the scheduling data from the central prescription handling engine to the computing device; communicating, from the central prescription handling engine to the computing device, available pharmacy information data based on a given criterion, wherein the central prescription handling engine is in communication with a load balancer configured to perform load balancing algorithms and the available pharmacy information data is based on at least an output of the load balancer; and 
receiving at the central prescription handling engine a selection of a given pharmacy based on the available pharmacy information data, the selection provided via the computing device…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651